Citation Nr: 0100630	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diplopia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit at issue in July 1994, and the veteran 
appealed its decision to the Board of Veterans' Appeals 
(Board), which remanded the case to the RO in November 1996 
and January 1999.  A personal hearing was held before the 
undersigned at the RO in October 2000.

The matter of entitlement to service connection for tinnitus 
was denied by the Board in January 1999.


FINDING OF FACT

The evidence does not show that the veteran currently has 
diplopia.  


CONCLUSION OF LAW

Diplopia was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diplopia.
  
In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

An August 1965 service medical record indicates that the 
veteran complained of difficulty with his vision.  A 
September 1965 service medical record indicates that the 
veteran complained of double vision since getting a bump on 
his head in basic training.  There were no other symptoms or 
signs of neurological defects.  
An October 1965 service medical record indicates that the 
veteran was hit on the back of his head while playing 
football in August 1965, and that since then, he had 
experienced double vision in his left field of gaze.  
Clinically, motor field with the red lens over the right eye 
showed diplopia with red light to the left and lower than 
white light in all three positions of left gaze.  The 
impression was probable paresis of the right internal rectus 
and right superior oblique.

On service discharge examination in May 1967, the veteran 
reported that he had injured his head in service and that he 
had had diplopia for two to three months, but that there were 
no further sequela.  Clinically, his eyes were normal and his 
uncorrected visual acuity was 20/60 on the right and 20/30 on 
the left.  

The veteran filed a claim for service connection for a 
disability unrelated to the eyes in January 1969.  No other 
medical problem was mentioned.  

A May 1983 reserve service examination report indicates that 
the veteran had defective distant and near visual acuity.  

An October 1987 reserve service examination report indicates 
that the veteran's eyes were clinically normal.  

On service examination in August 1990, the veteran denied 
having eye trouble. Clinically, his eyes were normal, his 
distant visual acuity was 20/50 bilaterally without 
refraction, and his near visual acuity was to 20/25 and 20/20 
on the right and left respectively.  


On reserve service evaluation in January 1995, the veteran 
reported having eye trouble.  He stated that he had had an 
accident while playing football during active duty, and that 
he had experienced blurred vision at that time.  It continued 
today, with more blurred vision in the right eye.  

On VA evaluation in March 1995, the veteran complained of 
blurred vision.  Clinically, his neurological status was 
grossly normal.  The impression was blurred vision.  

In a March 1995 statement, the veteran indicated that he 
still experienced blurred and triple vision a few seconds 
after viewing long range objects.  Later in March 1995, the 
veteran reported that he had a major problem when driving at 
night, driving when it was raining, or driving when there 
were oncoming headlights.  Any light brighter than normal 
would blind his vision for two to three seconds prior to his 
vision being regulated back to normal.  When he would try to 
focus on a long range object, he could only sustain that for 
seconds before it would become blurry and change into two or 
three images.  The veteran stated that these appeared to be 
the same symptoms that he was experiencing in October 1965 
and May 1967.  

On VA evaluation in April 1995, the veteran stated that he 
continued to have blurred vision at night and during the day 
when it was raining or when he would see bright sunlight.  
The impression was defective vision.  On VA evaluation in May 
1995, the veteran reported that he had noticed decreased 
vision at night, especially with bright headlights, and that 
sunlight bothered his eyes.  The impressions were dry eyes 
and refractive error.  

On VA ophthalmology examination in May 1999, the veteran's 
service medical records were reviewed, as were his post-
service medical records, as was his allegation that he had 
had intermittent diplopia since an in-service head injury.  
On physical examination, the veteran was "very 
inconsistent" in his vision.  The ophthalmologist performed 
one red/green test, which was a true indicator of refractor 
status, and got one finding, then used a second red/green 
test and got a different finding.  The best the veteran would 
see was 20/25.  On slit lamp examination, very poor prisms 
were noted, and apparently the veteran had a very severe dry 
eye problem.  

In the test for diplopia, the ophthalmologist used a red lens 
first to determine if there was any diplopia.  The veteran 
tried to avoid giving direct answers about what he really saw 
and started questioning responses because he was anticipating 
the answers.  The ophthalmologist thought that the veteran 
had learned the test and knew how to avoid giving any 
answers.  However, the ophthalmologist did test him on three 
other techniques to determine if there was any diplopia.  The 
veteran's responses were inconsistent, and the examiner 
suspected that the veteran may have been malingering.  The 
examining ophthalmologist felt in conclusion that the veteran 
might have very severe dry eye which could cause blurred 
vision and variable vision, and he prescribed artificial 
tears.  The ophthalmologist stated that he saw no other 
defects, including diplopia.  

During the hearing which was held before the undersigned at 
the RO in October 2000, the veteran testified that he hit his 
head while playing football during service, and that he 
experienced trouble with his vision then.  The veteran stated 
that "triple vision" started again in the late 1980's or 
1990's.  The veteran felt that this was due to his head 
injury in August 1965.  

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim. 
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

Refractive error is not a disease or injury for the purposes 
of service connection.  38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

As an initial matter, the Board notes that the record as it 
stands is adequate and that no further development is 
required.  This case was remanded by the Board on two 
occasions, in November 1996 and in January 1999, so that 
additional evidentiary development could be accomplished.  In 
particular, the VA eye examination in may 1999, which has 
been reported in detail above, resulted from the Board's 
January 1999 remand.  The instructions in the remands have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board is not aware of any additional 
evidence which may have a bearing on this claim which has not 
been obtained, and the veteran has pointed to none.  The 
veteran has presented his personal testimony at a hearing 
conducted by the undersigned in October 2000.  Accordingly, 
the Board finds that VA's statutory duty to assist the 
veteran in the development of his claim has been satisfied.  
See 38 U.S.C.A. § 5107.    

The veteran contends, in essence, that he currently has 
diplopia and that such diplopia began with a head injury in 
August 1965, during military service.  

The medical evidence of record, which has been reported in 
detail above, in substance indicates that the veteran 
experienced a three month long period of diplopia after the 
August 1965 head injury.  This diplopia, according to the 
medical records, then resolved.  The veteran did not report 
diplopia again until the mid 1990's, coincident with his 
claim for monetary benefits from VA.  There is no medical 
evidence of diplopia after 1965, and the May 1999 VA 
ophthalmology examination suggested that the veteran's 
reporting of diplopia was not borne out by diagnostic 
testing.  Indeed, there was a hint of malingering in the 
veteran's presentation, according to the examining physician.  

In short, the veteran was examined on numerous occasions 
since October 1965 and was found to have no eye problems 
other than refractive error, which is not subject to service 
connection since it is not a disease or injury within the 
meaning of VA compensation law.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2000).

In the absence of the claimed disability, service connection 
may not be granted.  See, e.g., Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Since diplopia has not been diagnosed 
recently, service connection for such disability must be 
denied. 

The Board has considered the chronicity provision of 38 
C.F.R. § 3.303(b), which was discussed in detail above. 
However, there is no medical evidence of chronic diplopia, 
and the veteran himself does not contend that he experienced 
diplopia continuously since 1965.  Rather he has testified 
that his vision problems existed in 165 and then reappeared 
in the 1980's or 1990's.

The veteran has expressed the opinion that his currently 
claimed diplopia is related to his head injury in service.  
The Board notes that there is no evidence to show that he has 
any medical expertise.  He is not qualified to render medical 
opinions regarding the diagnosis and etiology of disorders 
and disabilities, and his opinions, including those rendered 
under oath, are not competent and are entitled to no 
probative weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, the medical evidence, in particular the report of 
the May 1999 VA eye examination which was conducted expressly 
for that purpose, overwhelmingly shows that the veteran does 
not have diplopia.  The service discharge examination report 
and other competent medical evidence indicates that the 
in-service diplopia was acute and transitory and resolved 
completely after approximately three months, that is in about 
November 1965.  Since the preponderance of the evidence is 
against the veteran's claim, it is denied.


ORDER

Entitlement to service connection for diplopia is denied.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

